[NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-2201

                     BETTY LORD, ET AL.,

                   Plaintiffs, Appellants,

                              v.

                TOWN OF LINCOLNVILLE, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. Morton A. Brody, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

David M. Glasser on brief for appellants.                            
Edward  R.  Benjamin,  Jr.,  Elizabeth  A.  Campbell  and   Preti,                                                                              
Flaherty, Beliveau &  Pachios, L.L.C.  on brief for  appellee Town  of                                             
Lincolnville.

                                         

                        April 25, 1997
                                         

          Per Curiam.  On October 2,  1993, Roderick Lord was                                

severely injured in an  automobile collision that occurred at

an  intersection within  the  geographical boundaries  of the

Town   of   Lincolnville,  Maine.      Contending  that   the

intersection  is inherently  dangerous and  that the  Town is

responsible, Lord's legal guardians  brought suit against the

Town  under 42 U.S.C.    1983.  The  district court dismissed

the  complaint  for  lack   of  jurisdiction.    This  appeal

followed.

          The sole issue on  appeal is whether a  claim under

the Due Process Clause lies in this  case.  We think not.  As

the Supreme Court  made clear  in Collins v.  City of  Harker                                                                         

Heights,  503  U.S. 115,  126-27  & n.9  (1992),  the Federal                   

Constitution is not a guarantee  of certain minimal levels of

safety  and security.  See also  DeShaney v. Winnebago County                                                                         

Dep't of Social  Servs., 489 U.S. 189, 194-97 (1989) (holding                                   

that  a  State's failure  to  protect  an individual  against

private violence generally does not constitute a violation of

the Due Process Clause, because the Clause imposes no duty on

the State  to  provide members  of  the general  public  with

adequate  protective  services).   Nor  may  the Due  Process

Clause be used to  supplant state tort law claims.   Collins,                                                                        

503  U.S. at 128; see also Frances-Colon v. Ramirez, 107 F.3d                                                               

62, 63-64  (1st Cir. 1997) (rejecting  plaintiffs' attempt to

clothe   malpractice   claim  in   civil   rights  language).

                             -2-

Appellants'  various  attempts  to  distinguish  Collins  and                                                                    

DeShaney fail.                    

          First,  contrary  to   appellants'  suggestion,   a

decision whether or not to purchase and install four-way stop

signs  involves  the  allocation of  financial  resources and

requires  the  decision-maker  to  balance  competing  social

needs.    Such decisions  are  best made  by  locally elected

representatives  "rather than by  federal judges interpreting

the  basic charter  of  Government for  the entire  country."

Collins,   503  U.S.   at  128-29;   see  also   Lewellen  v.                                                                     

Metropolitan Gov't  of Nashville  & Davidson County,  34 F.3d                                                               

345,  351 &  n.5 (6th  Cir. 1994)  (applying Collins),  cert.                                                                         

denied, 115 S. Ct. 903 (1995).                    

          Second, we reject appellants' suggestion  that Lord

was in  the functional custody  of the Town  of Lincolnville.

Lord voluntarily chose to drive his car on Ducktrap Extension

Road.   Cf. Searles  v. Southeastern Penn.  Trans. Auth., 990                                                                    

F.2d 789,  792 (3d Cir.  1993) (observing that  plaintiff was

not deprived of his liberty when he voluntarily chose to ride

elevated  train).  Moreover, an individual is not deprived of

his liberty by virtue of being subject to laws.

          Finally, we do not think appellants' can rely on  a

state-created danger  theory.  Cf.  Searles, 990 F.2d  at 793                                                       

(rejecting  attempt to  distinguish  Collins where  plaintiff                                                        

alleged that municipal transit  authority created a danger by

                             -3-

failing to maintain  railcars in  safe operating  condition).

To the extent that  the Town can be held  responsible, Lord's

injuries resulted from  the Town's failure to  act (namely, a

failure to  remove visual impediments and a  failure to alert

drivers to the  danger).   The case simply  does not  involve

"injury directly caused by a state actor's affirmative act in

the traditional sense."  Id.                                        

     Affirmed.  See Loc. R. 27.1.                               

                             -4-